USCA11 Case: 22-10242      Date Filed: 09/28/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10242
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BOLIVAR ANIBAL CORDOVA, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 6:21-cr-00083-PGB-EJK-1
                   ____________________
USCA11 Case: 22-10242        Date Filed: 09/28/2022    Page: 2 of 2




2                      Opinion of the Court               22-10242


Before JILL PRYOR, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
      Joseph Robert Johnson, appointed counsel for Bolivar Ani-
bal Cordova, Jr., in this direct criminal appeal, has moved to with-
draw from further representation of the appellant and filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967). Our inde-
pendent review of the entire record reveals that counsel’s assess-
ment of the relative merit of the appeal is correct. Because inde-
pendent examination of the entire record reveals no arguable issues
of merit, counsel’s motion to withdraw is GRANTED, and Cor-
dova’s convictions and sentences are AFFIRMED.